IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,547


EX PARTE ROBBIE LYNN NEWBY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 17,591-2003A IN THE 402ND DISTRICT COURT

FROM WOOD COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of
marihuana and sentenced to ten years' imprisonment. The Sixth Court of Appeals affirmed his
conviction. Newby v. State, No. 06-04-00061-CR (Tex. App.-Texarkana, delivered July 8, 2005, no
pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to advise him of his right to file petition for discretionary review pro se. We remanded this
application to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to advise Applicant
of his right to petition for discretionary review pro se. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim.
App. 1997). We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time
petition for discretionary review of the judgment of the Sixth Court of Appeals in Cause No. 06-04-00061-CR that affirmed his conviction in Case No. 17,591-2003A from the 402nd  Judicial District
Court of Wood County, Texas. Applicant shall file his petition for discretionary review with the
Sixth Court of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: November 15, 2006
Do not publish